Off loy40]ad Geld Bg OU beg fu USAu er aA

Case 1'19-cr-00645-MJA Document1 Filed 07/18/19 Page 1 of1 PagelD #:

7 UU fu

FILED

IN THE UNITED STATES DISTRICT COURT JUL 18 2019

FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
U.S, DISTRICT COURT-WVND
CLARKSBURG, WV 26301

UNITED STATES OF AMERICA,
v. Criminal No. L19¢- 15 Keel,

TONY MOORE, Violations: 18 U.S.C. § 7(3)
18 U.S.C. § 113 (a)t4)
Defendant.

INFORMATION

The United States Attorney charges that:
COUNT ONE
(Assault by Striking)

On or about November 17, 2017, in Preston County, West Virginia, within the Northern
District of West Virginia, the defendant, TONY MOORE, at a place within the special maritime
and territorial jurisdiction of the United States, that is, United States Penitentiary Hazelton, on
land acquired for the use of the United States and under its jurisdiction, did assault an inmate, K.M..
by striking him without just cause and excuse; in violation of Title 18, United States Cade, Sections

(3) and 113(a)(4).

ho)

WILLIAM J. POWELL
United States Attomey
